Citation Nr: 0420490	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  01-07 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  

2.  Entitlement to a total rating on the basis of individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active duty from April 1969 until March 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision of the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim of 
entitlement to an increased rating for service-connected 
post-traumatic stress disorder, evaluated as 30 percent 
disabling, and entitlement to TDIU.  

A review of the veteran's substantive appeal, received in 
August 2001, shows that he requested a hearing before a 
Veterans Law Judge at the RO.  In October 2001, the veteran 
was afforded a hearing before a hearing officer at the RO.  
In December 2003, the RO notified the veteran that a hearing 
before a Veterans Law Judge, at the Jackson RO, was scheduled 
for January 2004.  However, in a letter, received in December 
2003, the veteran's wife stated that the veteran could not 
attend a hearing scheduled at the RO, and requested a hearing 
"closer to home."  In February 2004, the RO offered to 
schedule the veteran for a videoconference hearing, but there 
is no record of a response to this offer.  In June 2004, the 
RO notified the veteran that hearings before a Veterans Law 
Judge could only be held at the RO, and that as the veteran 
had indicated that he could not travel to the RO for a 
hearing, the request for a hearing was considered to have 
been withdrawn.  Accordingly, the Board will proceed.  

A review of a July 2004 Informal Hearing Presentation shows 
that it appears that the following issues have been raised: 
1) whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of strokes, 2) service connection for hypertension, 
and 3) entitlement to special monthly compensation based on 
the need for regular aid and attendance or being housebound.  
In this regard, the Board notes that the RO denied a claim 
for service connection for strokes in October 2002; this 
decision was not appealed and is final.  See 38 U.S.C.A. 
§ 7105(c)(West 2002).  The additional claims raised in the 
July 2004 presentation by the veteran's representative are 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the claims file shows that the veteran was 
scheduled for VA examinations on two separate occasions in 
August 2002 for diabetes mellitus and for neurological 
disorders.  In each case, however, the veteran failed to 
report.  In the Informal Hearing Presentation, dated in July 
2004, the appellant's representative argued that, "When the 
VARO scheduled the VA examination the veteran was 
hospitalized for his service-connected conditions.  The 
hospital reports should have been requested, and the VA 
examination re-scheduled."  

In a letter, received in March 2003, the veteran's wife 
essentially stated that the veteran had received relevant 
treatment at Garden Park Medical between February 13, 2003 
and February 20, 2003.  

The claims file does not currently contain any reports of 
hospitalization dated in August 2002, not does it contain any 
reports from Garden Park Medical between February 13, 2003 
and February 20, 2003.  On remand, the RO should attempt to 
obtain these records.  

Furthermore, a review of the transcript of the veteran's 
hearing, held in October 2001, shows that the veteran stated 
that he had received treatment on or after February 2001 at 
VA facilities in Biloxi and Gulfport.  However, the claims 
file does not appear to contain any treatment reports from 
Gulfport.  On remand, the RO should attempt to obtain the 
veteran's records of VA treatment from Gulfport, as well as 
any other identified VA treatment which has not already been 
associated with the claims file.  

In summary, it appears that relevant VA and private medical 
treatment reports may exist which have not been associated 
with the claims file.  On remand, the RO should attempt to 
obtain these records.  The Board notes that, to the extent 
that the veteran's representative argues that the two VA 
examinations for which the veteran failed to report in August 
2002 should be re-scheduled, these examinations were 
scheduled in conjunction with a claim that was denied in a 
final decision dated in October 2002, and which is not 
currently before the Board.  See 38 U.S.C.A. § 7105(c)(West 
2002).  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the AMC for the following actions:

1.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that treated him for PTSD 
symptoms since August 2002 (i.e., since 
the most recent VA outpatient treatment 
reports of record), as well as all 
treatment at VA facilities in Gulfport, 
and treatment at Garden Park Medical in 
February 2003  The RO should take the 
appropriate steps to obtain all 
identified treatment evidence pursuant to 
38 C.F.R. § 3.159, which has not 
previously been associated with the 
claims file.  

2.  The RO should then readjudicate the 
issues on appeal.  If either 
determination remains unfavorable to the 
appellant, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claims for benefits, to include a 
summary of the evidence - including 
evidence submitted directly to the Board 
in July 2004 -- and applicable law and 
regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




